

116 HR 1803 IH: To nullify the Supplemental Treaty Between the United States of America and the Confederated Tribes and Bands of Indians of Middle Oregon, concluded on November 15, 1865.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1803IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Walden introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo nullify the Supplemental Treaty Between the United States of America and the Confederated Tribes
			 and Bands of Indians of Middle Oregon, concluded on November 15, 1865.
	
 1.Nullification of treatyThe Supplemental Treaty Between the United States of America and the Confederated Tribes and Bands of Indians of Middle Oregon, concluded on November 15, 1865, and entered into pursuant to the Senate resolution of ratification dated March 2, 1867 (14 Stat. 751), shall have no force or effect.
		